          Case 2:20-bk-21022-BR                   Doc 343 Filed 05/13/21 Entered 05/13/21 16:03:11                                       Desc
                                                   Main Document     Page 1 of 7



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address
 SMILEY WANG-EKVALL, LLP
 Lei Lei Wang Ekvall, State Bar No. 163047
 lekvall@swelawfirm.com
 Philip E. Strok, State Bar No. 169296
 pstrok@swelawfirm.com
 Timothy W. Evanston, State Bar No. 319342
 tevanston@swelawfirm.com
 3200 Park Center Drive, Suite 250
 Costa Mesa, California 92626
 Telephone:        714 445-1000
 Facsimile:        714 445-1002


      Individual appearing without an attorney
      Attorney for: Elissa D. Miller, Chapter           7 Trustee
                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                      CASE NO.: 2:20-bk-21022-BR
                                                                             CHAPTER: 7
 GIRARDI KEESE,

                                                                         NOTICE OF LODGMENT OF ORDER
                                                                         AUTHORIZING THE TRANSITION AND
                                                                         ASSIGNMENT OF THE ESTATE'S INTERESTS
                                                                         IN THE TALC LITIGATION TO ROBINSON
                                                                         CALCAGNIE, INC., FREE AND CLEAR OF
                                                                         LIENS, CLAIMS AND INTERESTS PURSUANT
                                                               Debtor(s)
                                                                         TO 11 U.S.C. § 363

PLEASE TAKE NOTE that the order titled ORDER AUTHORIZING THE TRANSITION AND ASSIGNMENT OF THE ESTATE'S
INTERESTS IN THE TALC LITIGATION TO ROBINSON CALCAGNIE, INC., FREE AND CLEAR OF LIENS, CLAIMS AND
INTERESTS PURSUANT TO 11 U.S.C. § 363 was lodged on May 13, 2021 and is attached. This order relates to the motion
which is docket number 313.




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                      Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:20-bk-21022-BR   Doc 343 Filed 05/13/21 Entered 05/13/21 16:03:11   Desc
                         Main Document     Page 2 of 7




                        ORDER
Lodged Order Upload (L.O.U)                                             Page 1 of 1
  Case 2:20-bk-21022-BR Doc 343 Filed 05/13/21 Entered 05/13/21 16:03:11 Desc
                            Main Document  Page 3 of 7



                             Bankruptcy LODGED ORDER UPLOAD FORM

                                                                             Thursday, May 13, 2021




  CONFIRMATION :

   Your Lodged Order Info:
  ( 10308369.docx )
   A new order has been added




     •   Office: Los Angeles
     •   Case Title: Girardi Keese
     •   Case Number: 20-21022
     •   Judge Initial: BR
     •   Case Type: bk ( Bankruptcy )
     •   Document Number: 313
     •   On Date: 05/13/2021 @ 03:42 PM


  Thank You!


  United States Bankruptcy Court
  Central District of California
  Edward R. Roybal Federal Building and Courthouse
  255 East Temple Street
  Los Angeles, CA 90012




https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCookie=1527210-96366-... 5/13/2021
                                                                Case 2:20-bk-21022-BR       Doc 343 Filed 05/13/21 Entered 05/13/21 16:03:11           Desc
                                                                                             Main Document     Page 4 of 7



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8

                                                                  9                           UNITED STATES BANKRUPTCY COURT

                                                                 10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                    LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                             Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                    Chapter 7

                                                                 14                                                   ORDER AUTHORIZING THE
                                                                                                                      TRANSITION AND ASSIGNMENT OF
                                                                 15                                                   THE ESTATE'S INTERESTS IN THE
                                                                                                                      TALC LITIGATION TO ROBINSON
                                                                 16                                                   CALCAGNIE, INC., FREE AND CLEAR
                                                                                                                      OF LIENS, CLAIMS AND INTERESTS
                                                                 17                                 Debtor.           PURSUANT TO 11 U.S.C. § 363

                                                                 18                                                   [No Hearing Required Pursuant to
                                                                                                                      Local Bankruptcy Rule 9013-1(o)]
                                                                 19

                                                                 20           On April 20, 2021, Elissa D. Miller, the chapter 7 trustee for the bankruptcy estate
                                                                 21 of Girardi Keese (the "Trustee"), filed and served the Motion for Order Authorizing the

                                                                 22 Transition and Assignment of the Estate's Interests in the Talc Litigation to Robinson

                                                                 23 Calcagnie Inc. Free and Clear of Liens, Claims and Interests Pursuant to 11 U.S.C. § 363

                                                                 24 [Docket No. 313] (the "Motion") and notice of the Motion [Docket No. 314] ("Notice"). No

                                                                 25 opposition to or request for hearing on the Notice or Motion was filed or served. Having

                                                                 26 reviewed the Notice and Motion and papers filed in support thereof, service being proper,

                                                                 27 and good cause appearing therefrom,

                                                                 28           IT IS ORDERED that:


                                                                      2867777.2                                      1                                      ORDER
                                                                Case 2:20-bk-21022-BR      Doc 343 Filed 05/13/21 Entered 05/13/21 16:03:11           Desc
                                                                                            Main Document     Page 5 of 7



                                                                  1           1.    The Motion is granted;

                                                                  2           2.    The Trustee is authorized to enter into the amended agreement (the

                                                                  3 "Agreement")1 filed April 26, 2021, as Docket No. 317;

                                                                  4           3.    The terms of the Agreement are approved;

                                                                  5           4.    The Trustee is authorized to execute any documents or take any actions

                                                                  6 reasonably necessary to effectuate the terms of the Agreement;

                                                                  7           5.    The transaction as contemplated in the Agreement pursuant to 11 U.S.C.

                                                                  8 § 363(b) is approved;

                                                                  9           6.    The assignment and transfer of any rights or payment to property as

                                                                 10 contemplated in the Agreement are to be free and clear of all claims, liens,

                                                                 11 encumbrances, or other interests against the Debtor pursuant to 11 U.S.C. § 363(f);
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12           7.    Any asserted claims, liens, encumbrances, or other interests against the
                               Costa Mesa, California 92626




                                                                 13 Debtor will attach only to the Estate Allocation and not to the RC Allocation;

                                                                 14           8.    RC is not assuming any liabilities of the Estate, the Debtor, or any partners,

                                                                 15 members, attorneys, insiders, affiliates, or employees thereof, whether under contract,

                                                                 16 tort, or otherwise;

                                                                 17           9.    The Federal Rule of Evidence 502(d) protections for attorney-client privilege

                                                                 18 and work-product set forth in the Agreement shall apply; and

                                                                 19           10.   The 14-day period under FRBP 6004(h) is waived.

                                                                 20                                               ###

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27   1
                                                                     Unless otherwise noted, capitalized terms shall have the same meaning as in the
                                                                 28 Motion.


                                                                      2867777.2                                     2                                      ORDER
       Case 2:20-bk-21022-BR                      Doc 343 Filed 05/13/21 Entered 05/13/21 16:03:11                                       Desc
                                                   Main Document     Page 6 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT OF ORDER AUTHORIZING THE
TRANSITION AND ASSIGNMENT OF THE ESTATE'S INTERESTS IN THE TALC LITIGATION TO ROBINSON CALCAGNIE, INC.,
FREE AND CLEAR OF LIENS, CLAIMS AND INTERESTS PURSUANT TO 11 U.S.C. § 363 will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 May 13, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
    following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                                                           below:
                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) May 13, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _____ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 13, 2021                             Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                     Printed Name                                           Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 343 Filed 05/13/21 Entered 05/13/21 16:03:11                                       Desc
                                                   Main Document     Page 7 of 7




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Kyra E Andrassy kandrassy@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian , docket@edelson.com
      Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      James J Finsten , jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
       lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R Matthai ematthai@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
